Case 19-22715-CMB   Doc 276    Filed 09/19/19 Entered 09/19/19 16:35:18   Desc Main
                              Document      Page 1 of 2
Case 19-22715-CMB   Doc 276    Filed 09/19/19 Entered 09/19/19 16:35:18   Desc Main
                              Document      Page 2 of 2




                                                              FILED
                                                              9/19/19 4:29 pm
                                                              CLERK
                                                              U.S. BANKRUPTCY
                                                              COURT - WDPA
